Dissenting Opinion by
Judge Kramer :
I respectfully dissent. My study of the record in this case, including a specific reference to Section 1122 of the Public School Code of 1949, Act of March 10, 1949, P. L. 30, as amended, 24 P.S. §11-1122, quoted in the majority opinion, leads me to believe that this case presents a situation resulting in an illegal and unconstitutional discrimination on the basis of age, as well as class. My views on the subject of age discrimination have been expressed in my concurring opinion in McIlvaine v. Pennsylvania State Police, 6 Pa. Commonwealth Ct. 505, 513, 296 A. 2d 630, 634 (1972). On the subject of class discrimination, I find that this case falls within my reasoning in a dissenting opinion in the case of Cerra v. East Stroudsburg Area School Dis *648trick, 3 Pa. Commonwealth Ct. 665, 672, 285 A. 2d 206, 208 (1971).1
As stated by the appellant, the obvious purpose of Section 1122 of the Public School Code of 1949, in the exception to the proviso, is to permit all school teachers or professional employes to remain as such employes beyond the 62-year age limit, so as to protect their rights under Social Security. From my point of view and based upon the record in this case, the forced retirement of this appellant, because he was already covered by Social Security resulting from some other employment, discriminates against him as a member of a class of school teachers covered by Social Security. Not all members of this class have been equally treated. To add insult to this injury, under the facts of this case, there were at least three school teachers of the Baldwin-Whitehall School District who were in the identical position of the appellant, but they were treated differently. Two school teachers, over the age of 62 and not under Section 1122 of the Act, were not forcibly retired, for the given reason that they were more acceptable to the school district than was the appellant. This situation made the violation of the appellant’s equal protection rights even more pronounced. The record indicates and the school district admits that the appellant’s performance record was satisfactory, even though they characterize it as “barely satisfactory.” It strikes at my conscience to permit the forcible retirement of this appellant, under the facts of this case, which I believe is in violation of his equal protection rights, and therefore, I dissent.

 Reversed by the Pa. Supreme Court at 450 Pa. 207, 299 A. 2d 277 (1973); however, the Supreme Court did not find it necessary to discuss the equal protection issue.